Citation Nr: 1703983	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  16-20 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease/failed back syndrome of the lumbar spine status post laminectomy for the period beginning April 17, 2009.

2.  Entitlement to an evaluation in excess of 20 percent for neuropathy of the right lower extremity for the period beginning April 17, 2009.

3.  Entitlement to an evaluation in excess of 20 percent for neuropathy of the left lower extremity for the period beginning April 17, 2009.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period beginning April 17, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 1948 to August 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied increased evaluations for the Veteran's lumbar spine and bilateral neuropathy disabilities, as well as entitlement to TDIU.  The Veteran timely appealed that decision.  The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As a final initial matter, the Board issued a decision on April 16, 2009, in which an increased evaluation for the Veteran's lumbar spine disability was denied; his bilateral neuropathy disabilities were increased to 20 percent disabling.  The Veteran did not ask for reconsideration of that decision, nor did he timely file an appeal that decision with the United States Court of Appeals for Veterans Claims.  Consequently, that Board decision is final.  See 38 C.F.R. § 20.1100 (2016).  

The AOJ issued a May 2009 rating decision implementing the Board's decision; that rating decision increased the Veteran's bilateral neuropathy disabilities to 20 percent disabling, effective July 8, 2005.  In a February 2010 correspondence, the Veteran indicated that he disagreed with the increase in his evaluation, particularly his back, and that he was no longer able to work.  

The AOJ properly construed that correspondence as a new increased evaluation claim and entitlement to TDIU.  Therefore, in order to respect the finality of the Board's previous decision, as well as to give full effect to 38 C.F.R. § 3.400(o), the Board has characterized the increased evaluation claims as well as the intertwined TDIU claim, see Rice v. Shinseki, 22 Vet. App. 447 (2009), as for the period beginning April 17, 2009, which is the date following the issuance of the Board's decision.  

The issue of service connection for a psychiatric disorder, to include as secondary to service-connected lumbar spine and bilateral lower extremity neuropathy disabilities, has been raised by the record in an August 16, 2012, statement and submitted private psychiatric examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(2016). 


REMAND

Recently, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

The Veteran's last VA examination of his lumbar spine and bilateral lower extremity neuropathy was in May 2011, nearly 6 years ago.  The Board has reviewed that examination report, and it does not appear that the examiner performed passive range of motion testing or range of motion testing during weightbearing and non-weightbearing.  In light of those deficiencies, as well as the length of period since the Veteran's last examination, the Board finds that a remand is necessary in order to obtain another VA examination of the Veteran's lumbar spine and bilateral lower extremity neuropathy disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007); Correia, supra; see also Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity).

Turning to the TDIU claim, the Veteran's combined evaluation of his lumbar spine and bilateral lower extremity neuropathy disabilities-his only service-connected disabilities-is 50 percent disabling.  The Veteran, therefore, does not meet the schedular criteria for TDIU at this time.  See 38 C.F.R. § 4.16(a) (2016).  Nevertheless, there is evidence that the Veteran is no longer able to work as a dairy farmer-his life-long occupation-as a result of his lumbar spine and bilateral lower extremity neuropathy disabilities; although there is evidence that he may be able to work in sedentary employment, it is unclear whether his education and work experience would allow for such work.  Therefore, on remand, the Board finds that the Veteran's TDIU claim should be referred to the Director of Compensation for an appropriate opinion under 38 C.F.R. § 4.16(b).  

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Gainesville VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine and bilateral lower extremity neuropathy disabilities, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA lumbar spine and neurological examination to determine the current severity of his lumbar spine and bilateral lower extremity neuropathy disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The lumbar spine should be tested in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should additionally examine the Veteran's bilateral lower extremity neuropathy disabilities; the examiner should address those disabilities in an appropriate manner.  All findings should be reported in detail.

4.  After completion of the above development, the AOJ should refer the case to the Director of Compensation for adjudication of entitlement to an extraschedular TDIU under 38 C.F.R. § 4.16(b).  

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of his lumbar spine and bilateral lower extremity neuropathy disabilities, as well as entitlement to TDIU, all for the period beginning April 17, 2009.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H.M. Walker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

